Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 33



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

 ECAPITAL CORP.,

        Plaintiff,                                    Case No.

 V.

 THE     GLOBAL       LOGISTICS
 SOLUTIONS GROUP, LLC,

        Defendant.


                                          COMPLAINT

        Plaintiff, ECAPITAL CORP., sues Defendant, THE GLOBAL LOGISTICS SOLUTIONS

 GROUP, LLC, and further states as follows:

                              PARTIES, JURISDICTION AND VENUE

        1.      This is an action for damages arising out of a claim for breach of contract. The

 parties are of different states and the amount at issue exceeds $75,000.00, exclusive of interest,

 costs and attorneys’ fees.

        2.      Plaintiff, ECAPITAL CORP. (“Plaintiff”), is a Florida corporation.

        3.      Defendant,     THE   GLOBAL       LOGISTICS       SOLUTIONS           GROUP,   LLC

 (“Defendant”), is a California limited liability company.

        4.      This Court possesses jurisdiction over this action under 28 U.S.C. § 1332(a)

 because complete diversity of citizenship exists among the parties and because the amount in

 controversy exceeds $75,000.00, exclusive of interest, costs, and attorney’s fees.




                                                                                          Page 1 of 4
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 33



        5.       Venue in the Southern District of Florida accords with 28 U.S.C. § 1391 because a

 substantial part of the events or omissions giving rise to the claim occurred in the Southern District

 of Florida.

        6.       All conditions precedent to the filing of this action have occurred.

                                   GENERAL ALLEGATIONS

        7.       Plaintiff is in the factoring business, which involves the purchase of accounts

 receivable at a discount from businesses. In factoring, the entity that purchases the accounts is

 known as the “Factor.” The entity from whom the Factor purchases the accounts is the “Factoring

 Client.” The Factoring Client’s customer, who owes payment on the account, is an “Account

 Debtor.”

        8.       As a Factor, Plaintiff advances funds to its Factoring Clients by purchasing the

 Factoring Client’s accounts. To assist in collecting those accounts, Plaintiff provides remittance

 instructions to the Factoring Client’s customers (i.e., its Account Debtors). The instructions tell

 the Account Debtors that the Factoring Client’s accounts have been assigned to Plaintiff for

 payment and that all obligations owed to the Factoring Client are to be paid directly to Plaintiff.

 Regarding the accounts that Plaintiff has purchased, the Factoring Client does not retain any legal

 or equitable interest in the accounts it sold. All legal and equitable interests in the sold accounts,

 including the exclusive right to receive payment from the Account Debtor, vest with Plaintiff.

               Factoring Agreement with The Global Logistics Solution Group LLC

        9.       On or about March 9, 2018, Plaintiff and Defendant entered into a written Factoring

 Master Agreement, which incorporated by reference the Factoring Agreement Terms and

 Conditions, a copy of which was provided to Defendant and is also published at terms.ecapital.com

 (collectively, the “Factoring Agreement”) whereby, among other things, Plaintiff agreed to



                                                                                             Page 2 of 4
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 33



 purchase eligible accounts from Defendant under an agreed-upon formula. A true and correct copy

 of the Factoring Agreement is annexed as Exhibit A.

         10.     Plaintiff is informed and believes that Defendant was in the business of providing

 transportation and freight and logistic services to clients. As a Factor, Plaintiff purchased accounts

 from Defendant arising from the services that Defendant rendered for its customers. Defendant

 did not retain any legal or equitable interest in the accounts that it sold to Plaintiff.

                                     Count I: Breach of Contract

         11.     Plaintiff incorporates paragraphs 1-10 as if fully set forth herein.

         12.     The Factoring Agreement with Defendant constitutes a valid and binding contract.

         13.     Plaintiff performed under the Factoring Agreement by delivering funds to

 Defendant pursuant to the terms of the Factoring Agreement.

         14.     Defendant breached the Factoring Agreement by, among other things:

                 a. failing to pay amounts when due;

                 b. suspending or discontinuing its business; and

                 c. guarantor becoming subject to debtor-relief proceedings by filing for relief

                     under Chapter 7 of the United States Bankruptcy Code.

         15.     The aforementioned actions or inactions each constitute an Event of Default as

 defined in Section 12.1 of the Factoring Agreement Terms and Conditions.

         16.     By virtue of the Events of Default, Plaintiff terminated the Factoring Agreement

 and all obligations and amounts became immediately due and payable without notice in accordance

 with Sections 12.2, 12.3, and 13.3 of the Factoring Agreement Terms and Conditions.

         17.     The aforementioned actions or inactions constitute a breach of contract, and

 Plaintiff has incurred actual damages of at least $299,258.98, together with default rate, pre-



                                                                                             Page 3 of 4
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 33



 judgment and post-judgment interest, fees, charges, expenses, attorneys’ fees, and court costs, as

 a result of Defendant’s breach.

        18.     Pursuant to the express terms of the Factoring Agreement, including section 17 of

 the Factoring Agreement Terms and Conditions incorporated therein, Plaintiff is entitled to recover

 its attorneys’ fees and court costs incurred in connection with this action and in enforcing the

 Factoring Agreement.

         WHEREFORE, Plaintiff, ECAPITAL CORP., respectfully demands that judgment be

 entered in its favor against Defendant, THE GLOBAL LOGISTICS SOLUTIONS GROUP, LLC,

 for the damages, including all default rate, pre-judgment and post-judgment interest, fees, charges,

 expenses, attorneys’ fees, court costs, and such other and further relief to which the Plaintiff may

 be entitled at law or in equity, whether pled or unpled.


                                                       /s/ Edwin G. Rice
                                                       Edwin G. Rice
                                                       Florida Bar No. 855944
                                                       Primary E-Mail: erice@bradley.com
                                                       Secondary E-Mail: ddecker@bradley.com
                                                       E. Tyler Samsing
                                                       Florida Bar No. 28380
                                                       Primary E-Mail: tsamsing@bradley.com
                                                       Secondary E-Mail: ddecker@bradley.com
                                                       BRADLEY ARANT
                                                       BOULT CUMMINGS LLP
                                                       100 N. Tampa Street, Suite 2200
                                                       Tampa, FL 33602
                                                       T: (813) 559-5500 | F: (813) 229-5946




                                                                                           Page 4 of 4
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 33




                                     EXHIBIT A
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 6 of 33
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 7 of 33



 TERMS & CONDITIONS
 (As published at terms.eCapital.com)

 REF #E01, #E02, #E03, #B-02, #B-e01, #005, #004, #003, #e01, #e02, #e03

 The following are the Factoring Agreement Terms and Conditions (Terms and Conditions) that
 are incorporated by reference in the Factoring Master Agreement between eCapital Freight
 Factoring Corp., (“Purchaser”) and Seller. Capitalized terms not herein defined shall have the
 meaning set forth in the Factoring Master Agreement and vice versa. All other capitalized terms
 not otherwise defined shall have the meaning set forth in the Uniform Commercial Code.

 1. Definitions. The following terms used herein and in the Factoring Master Agreement shall have
 the following meaning:

 “Account/s”– Means all currently existing and hereafter arising accounts, contract rights, and all
 other forms of obligations owing to Seller arising out of the sale or lease of goods or the rendition
 of services by Seller irrespective of whether earned by performance, and any and all credit
 insurance, guaranties, or security therefor.

 “Account Debtor” – The obligor on an Account.

 “Accounts Transmittal Form” – A form that may be supplied by Purchaser from time to time
 wherein Seller lists such of its Accounts as it requests that Purchaser purchase under the terms of
 this Agreement.

 “Accounts Transmittal Upload” – A transmission initiated by Seller of images or digital
 information in a form required by Purchaser, listing such of its Accounts as it requests that
 Purchaser purchase under the terms of this Agreement.

 “Accounts Transmittal” – An Accounts Transmittal Form or an Accounts Transmittal Upload, as
 applicable.

 “Administrative Fee” – The Administrative Fee Percent or Administrative Fee % specified in the
 Factoring Master Agreement multiplied by the stated Face Amount of a Purchased Account at the
 time of purchase by Purchaser.

 “Advance Fee” – Fee paid by Seller to Purchaser for receipt of a Fuel Advance under the Fuel
 Advance Program.

 “Advance Percentage” or “Advance %” – The percentage specified in the Factoring Master
 Agreement multiplied by the Face Amount of each Purchased Account. The percentage may vary
 on Accounts owed by different Account Debtors. Upon any Event of Default, Purchaser may
 change the Advance Percentage as it deems necessary, in its sole discretion.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 8 of 33



 “Affiliate of Seller” – Any Person (other than Purchaser): (i) directly or indirectly controlling,
 controlled by, or under common control with, Seller; (ii) directly or indirectly owning or holding
 five percent (5%) or more of any equity interest in Seller; or (iii) five percent (5%) or more of
 whose voting stock or other equity interest is directly or indirectly owned or held by Seller. For
 purposes of this definition, “control” (including the correlative meanings, the terms “controlling”,
 “controlled by” and “under common control with”) means the power, directly or indirectly, to
 determine management and policies of a Person, whether through the ownership of voting
 securities or by contract or otherwise.

 “Agreement” – The Factoring Master Agreement, incorporating these Terms and Conditions, and
 any extensions, riders, supplements, amendments, or modifications thereto or in connection
 therewith.

 “Avoidance Claim” – Any claim that any payment received by Purchaser from or for the account
 of an Account Debtor is avoidable under the Bankruptcy Code or any other debtor relief statute,
 other than claims which relate solely to Non-Recourse Accounts, if any.

 “Clearance Days” – Three (3) business days.

 “Clearance Day Payments” – Payments received by Purchaser in whatever form and from
 whatever source, in reduction of the Obligations.

 “Client Profile” – Any application submitted by Seller setting forth details regarding Seller’s
 business.

 “Closed” – A Purchased Account is closed upon the first to occur of (i) receipt by Purchaser of
 full payment; (ii) the unpaid Face Amount has been charged to the Reserve Account by Purchaser
 pursuant to the terms hereof. The closure of any Purchased Account by Purchaser shall not be
 construed so as to relieve Seller of any of its Obligations provided herein. Seller shall not be
 deemed to have satisfied its repurchase obligation if a Reserve Shortfall exists.

 “Closing Date” – The later of (i) the date on which Seller executes this Agreement; or (ii) the initial
 Purchase Date under the Factoring Master Agreement. Purchaser’s payment of the Purchase Price
 on any Account shall be deemed Purchaser’s acceptance and performance of the Factoring Master
 Agreement, notwithstanding Purchaser not executing the Factoring Master Agreement.

 “Collateral” – All now owned and hereafter acquired personal property and fixtures, and proceeds
 thereof, (including proceeds of proceeds) including without limitation Accounts, Chattel Paper,
 Goods (including Inventory and Equipment), Instruments, Investment Property, Documents, and
 General Intangibles.

 “Date of Acceptance” or “DOA” – means the date upon which any Addendum stating revised
 terms to the Agreement is signed by the Parties, and if unsigned by Purchaser, the date upon which
 Purchaser updates its systems to give effect to such revised terms, which shall apply to all
 subsequently purchased invoices.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 9 of 33



 “Depository” – As specified by Seller on the Funding Transfer Instructions form provided by
 Purchaser, or any demand deposit account maintained by Seller or any Guarantor or represented
 by an employee of Seller to be maintained by Seller, or any other account of Seller, including fuel
 card accounts, into which Seller directs Purchaser to make advances or payments of any
 obligations owed to Seller by Purchaser pursuant to the terms hereof.

 “Default Rate” – One and one-half percent (1.5%) for each ten (10) days, commencing on the date
 any Event of Default first occurs.

 “Eligible Account” – An Account that is acceptable for purchase as determined by Purchaser in
 the exercise of its sole credit or business judgment.

 “Email/Fax Submission” – An Invoice and/or associated documents provided by Seller to
 Purchaser pursuant to the Email/Fax Submission Program via an electronically transmitted image
 in advance of the provision of an original Invoice representing a corresponding Account.

 “Email/Fax Submission Program” – Purchaser may accept images of Invoices and associated
 paperwork/backup documents submitted by Seller via email and/or fax as evidence of an Eligible
 Account at Purchaser’s sole discretion subject to the following requirements and limitations: (i)
 only Invoices for completed services and/or delivered services are eligible for submission; (ii)
 Invoice and associated paperwork/backup documents must be received by 11AM Eastern Daylight
 Time to be eligible for next business day funding; (iii) images may include the following and be
 in order as follows: Accounts Transmittal, Invoice), rate confirmation, signed bill of lading or other
 proof of delivery, any other applicable documents such as lumper receipts or scale tickets; (iv) a
 late penalty of two hundred dollars ($200) shall be due from Seller to Purchaser for each Purchased
 Account submitted via email or fax for which Purchaser has not received original documents
 within ten (10) days of purchase of said Purchased Account(s); (v) Seller’s eligibility to submit
 Accounts for purchase by Purchaser via email and/or fax is at the sole discretion of Purchaser and
 may be revoked by Purchaser at any time.

 “Exposed Payments” – Payments received by Purchaser from an Account Debtor that has become
 subject to a bankruptcy proceeding, to the extent such payments cleared said Account Debtor’s
 deposit account within ninety (90) days of the commencement of said bankruptcy case.

 “Face Amount” – The face amount due on an Account.

 “Factoring Master Agreement” – The Factoring Master Agreement by and between the Parties.

 “Finance Application” – Any application (including, but not limited to the Client Profile)
 submitted by Seller to Purchaser for the purpose of procuring financing from Purchaser, together
 with any supporting information provided by Seller to Purchaser in connection therewith.

 “Fuel Advance” – Funds advanced to Seller by Purchaser pursuant to the Fuel Advance Program
 against future Accounts that have yet to be assigned an Invoice and are not yet Eligible Accounts.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 10 of 33



  “Fuel Advance Program” – Fuel Advances may be made to Seller at Purchaser’s sole discretion
  subject to the following requirements and limitations: (i) maximum Fuel Advance amount of the
  lower of fifty percent (50%) of the Face Value of the future Account or three thousand dollars
  ($3,000); (ii) goods to be delivered associated with the future Account must be loaded on to the
  Seller’s truck but not yet delivered; (iii) the Account Debtor on the future Account has been credit
  approved by Purchaser; (iv) a late penalty of one tenth of a percent (.1%) per diem shall accrue on
  the Face Value of the entire Future Account for which an original Invoice sufficient to evidence
  an Eligible Account has not been provided by Seller to Purchaser within ten (10) days of the
  provision of the Fuel Advance by Purchaser to Seller; (v) no other advance may be taken by Seller
  from any other party on a future Account for which Purchaser has made or will make a Fuel
  Advance; (vi) any checks or payments of any kind received by Seller on a future Account for
  which Purchaser has made a Fuel Advance must be forwarded to Purchaser without first being
  deposited or otherwise encashed; (vii) Seller’s eligibility to receive Fuel Advances may be revoked
  at the sole discretion of Purchaser at any time; (viii) the maximum number of Fuel Advances the
  Seller may receive in any given time period under the Fuel Advance Program is determined at the
  sole discretion of Purchaser and may be changed by Purchaser at any time; (ix) Seller shall pay an
  Advance Fee to Purchaser on each future Account for which Purchaser makes a Fuel Advance in
  addition to, at the discretion of Purchaser, expenses (both out-of-pocket expenses and allocated
  internal costs) incurred by Purchaser in connection with the transfer of the Fuel Advance to Seller.

  “Funding Transfer Instructions” – A form provided by Purchaser and submitted by Seller
  indicating Seller’s chosen method of transfer of funds owed to Seller by Purchaser pursuant to the
  terms hereof.

  “Insolvent” – An Account Debtor has become Insolvent if it is the subject of (i) a petition under
  any state or federal debtor relief or liquidation statute filed within the Insolvency Period, or (ii) a
  proceeding under Chapters 11 or 13 of the Bankruptcy Code filed on or before the Purchase Date,
  the conversion of said case to or under Chapter 7 thereunder within the Insolvency Period.

  “Insolvency Period” – The earlier of (i) the Late Payment Date or (ii) the date on which the Seller
  could be required to repurchase an account under the section hereof entitled “Repurchase of
  Accounts.”

  “Invoice” – The document that evidences or is intended to evidence an Account. Where the
  context so requires, references to an Invoice shall be deemed to refer to the Account to which it
  relates.

  “Invoice Date” – The date of creation of an Invoice, which shall be no earlier than the date of
  Account completion, recorded thereupon.

  “Late Charge” – One and one-half percent (1.5%) for each ten (10) days computed from the Late
  Payment Date; provided, however, that any Late Charge with respect to any Reserve Shortfall shall
  be computed from the date such Reserve Shortfall occurred.

  “Late Invoice Date” – The date which is the last day of the Late Payment Date period specified in
  the Factoring Master Agreement, computed from the Invoice Date.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 11 of 33



  “Late Payment Date” – The date which is the last day of the Late Payment Date period specified
  in the Factoring Master Agreement, computed from the Purchase Date.

  “Misdirected Payment Fee” – Fifteen percent (15%) for the first event, (increasing by 10% for
  each subsequent event) of the amount of any payment on account of a Purchased Account (a)
  which has been received by Seller and not delivered in kind to Purchaser on the next banking day
  following the date of receipt by Seller, or (b) which Seller has attempted directly or indirectly to
  divert from direct payment to Purchaser’s address.

  “Non-Recourse Account” – A Purchased Account other than a Recourse Account.

  “Non-Recourse Credit Guarantee” – Means the assumption by Purchaser of the risk of non-
  payment on certain Purchased Accounts identified by Purchaser, provided the cause of non-
  payment is solely due to an Account Debtor becoming Insolvent subject further to the provisions
  of Section 2.

  “Non-Recourse Credit Guarantee Fee”- A fee due to Purchaser for the provision of the Non-
  Recourse Credit Guarantee where applicable.

  “Obligations” – All present and future obligations of Seller to Purchaser and/or Purchaser’s
  Affiliates whether direct or indirect, absolute or contingent, due or to become due, joint or several,
  primary or secondary, liquidated or unliquidated, secured or unsecured, whether arising before,
  during or after the commencement of any Bankruptcy Case in which Seller is a Debtor, including
  but not limited to any obligations arising pursuant to letters of credit or acceptance transactions or
  any other financial accommodations; and all principal, interest, fees, charges, expenses, attorneys’
  fees chargeable to Seller or incurred by Purchaser in connection with this Agreement.

  “Parties” – Seller and Purchaser specified in the Factoring Master Agreement.

  “Payments” – Payments received by Purchaser, in whatever form and from whatever source, in
  reduction of the Obligations.

  “Person” – Means and includes natural persons, corporations, limited partnerships, general
  partnerships, limited liability companies, joint stock companies, joint ventures, associations,
  companies, trusts, banks, trust companies, land trusts, business trusts or other organizations,
  whether or not legal entities, and governments and agencies and political subdivisions thereof.

  “Projected Volume” – The dollar volume of monthly Accounts specified in the Factoring Master
  Agreement that will be factored corresponding to the fee structure provided hereunder. If the
  Administrative Fee Percent is not indicated as Variable or Flexible on the Factoring Master
  Agreement, and such dollar volume of monthly Accounts is not achieved for any consecutive
  period of 60 days, the Administrative Fee Percent may thereafter be automatically increased by up
  to 2 percentage points (e.g. an Administrative Fee Percent of 0.5% may be increased to 2.5%).

  “Purchase Date” – The date upon which an account has been deemed to have been purchased as
  set forth in Section 2.1.7 herein.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 12 of 33




  “Purchase Price” – The Face Amount, less (a) duplication, discounts, returns, credits or allowances
  of any nature at any time issued, owing, granted or outstanding, and (b) the Administrative Fee.

  “Purchase Summary Report” – Means a report prepared by Purchaser, which may occur upon
  receipt of an Accounts Transmittal, indicating those accounts of Seller that Purchaser intends to
  purchase.

  “Purchased Accounts” – Accounts purchased hereunder which have not been Repurchased.

  “Purchaser’s Affiliates” – With respect to Purchaser, any affiliated or subsidiary companies,
  entities, members, owners, joint venturers, and Purchaser’s managers, directors, officers,
  employees or agent and representatives.

  “Receivable Finance Facility” – The amount specified in the Factoring Master Agreement.

  “Recourse Accounts” – See Section 2.1.2.

  “Relationship Period” – Means the period as may be specified in the Factoring Master Agreement
  determined from the Closing Date.

  “Repurchased” – An Account has been repurchased when Seller has paid to Purchaser the then
  unpaid Face Amount, together with any unpaid fees relating to the Purchased Account, upon
  demand by Purchaser under the terms hereof.

  “Required Reserve Amount” – The Reserve Percentage multiplied by the balance of Purchased
  Accounts.

  “Reserve Account” – A bookkeeping account on the books of the Purchaser representing an unpaid
  portion of the Purchase Price, maintained by Purchaser to ensure Seller’s performance with the
  provisions hereof.

  “Reserve Percentage” or “Reserve %” – The percentage specified in the Factoring Master
  Agreement, provided, that Purchaser may, in its sole discretion, from time to time increase the
  Reserve Percentage to the extent that Purchaser determines that: (a) the dilution with respect to the
  Accounts for any period has increased in any material respect or may be reasonably anticipated to
  increase in any material respect above historical levels, (b) the general creditworthiness of Account
  Debtors has declined, or (c) Seller has failed to comply with the Terms and Conditions. At
  Purchaser’s sole discretion, the Reserve Percentage may vary on Accounts owed by different
  Account Debtors.

  “Reserve Release Period” – Monthly, unless otherwise specified in the Factoring Master
  Agreement.

  “Reserve Shortfall” – The amount by which the Reserve Account is less than the Required Reserve
  Amount.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 13 of 33




  “Selling Term’’ – The number of days specified in the Factoring Master Agreement, computed
  from the Purchase Date.

  “Service Charge” – The Service Charge Percent or Service Charge % specified in the Factoring
  Master Agreement, multiplied by the stated Face Amount of a Purchased Account at the time of
  purchase by Purchaser, for each Service Charge Period specified in the Factoring Master
  Agreement, or portion thereof that all or any portion thereof remains unpaid, computed from the
  end of the Selling Term.

  “Term” – Means either the Relationship Period or any Renewal Term or Subsequent Term of this
  Agreement

  “30-day Notice Window” or “Notice Window” – Means a 30-day period determined from the end
  of any Term of this Agreement.

  2. Sale; Purchase Price; Billing; Reserve.

  2.1 Assignment and Sale.

  IF THE NON-RECOURSE CREDIT GUARANTEE OPTION IS “ACCEPTED” OR
  “INCLUDED” ON THE FACTORING MASTER AGREEMENT, THEN WITH RESPECT TO
  THE REST OF THIS SECTION 2, THE FOLLOWING PARAGRAPHS 2.1.1, 2.1.2, AND 2.1.4
  – 2.1.8 SHALL APPLY:

  2.1.1 From time to time, Seller may transmit to Purchaser a list of Seller’s Accounts by Accounts
  Transmittal. Purchaser may thereafter provide to Seller a Purchase Summary Report based on such
  Accounts Transmittal, and Seller shall sell to Purchaser, as absolute owner, such of Seller’s
  Accounts as are listed on such Purchase Summary Report. Upon purchase, and subject to any
  obligation by Purchaser to repurchase such Account as provided in Section (4), Purchaser will
  assume the risk of non-payment on such Purchased Accounts not to exceed the Covered Amount,
  provided: (i) the cause of non-payment is solely due to an Account Debtor becoming Insolvent
  prior to the Late Payment Date and, (ii) the Account Debtor is not an Affiliate of Seller, and (iii)
  Seller has obtained a credit approval for the Account Debtor in the eCapital credit database prior
  to the load being hauled that is within the approved credit limit, and (iv) Seller has provided all
  original backup documentation relating to the unpaid Purchased Account (to include but not
  limited to rate sheets, delivery notices and properly signed bills of lading) within 7 days of such a
  request being made by Purchaser to Seller. “Covered Amount” means as to any single Account
  Debtor, any amount in excess of $400 but not to exceed $5,000 per Invoice, and not to exceed in
  total $15,000 for all sums due to Purchaser by such Account Debtor.

  2.1.2 Notwithstanding the foregoing, Purchaser may also from time to time purchase Accounts
  from Seller with full recourse to Seller (“Recourse Accounts”). Such Accounts shall be listed on
  a Purchase Summary Report indicating those Accounts that are being purchased as Recourse
  Accounts.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 14 of 33



  IF THE NON-RECOURSE CREDIT GUARANTEE OPTION IS NOT OFFERED, OR IS
  DECLINED OR N/A ON THE FACTORING MASTER AGREEMENT, THEN WITH
  RESPECT TO THE REST OF THIS SECTION 2, THE FOLLOWING PARAGRAPHS 2.1.3-
  2.1.8 SHALL APPLY:

  2.1.3 From time to time, Seller may transmit to Purchaser a list of Seller’s Accounts by Accounts
  Transmittal. Purchaser may send to Seller a Purchase Summary Report based on such Accounts
  Transmittal, and Seller shall sell to Purchaser, as absolute owner, with full recourse, such of
  Seller’s Accounts as are listed on such Purchase Summary Report.

  2.1.4 Each Accounts Transmittal shall be accompanied by such documentation supporting and
  evidencing the Account, as Purchaser shall from time to time request.

  2.1.5 Purchaser may in the exercise of its sole discretion purchase from Seller such Accounts as
  Purchaser determines to be an Eligible Account, so long as the total outstanding Face Amount of
  Purchased Accounts does not exceed, before and after such purchase, the Receivable Finance
  Facility. Purchaser may, in Purchaser’s sole credit judgment exercised in good faith, either
  increase or decrease the Receivable Finance Facility. To the extent Purchaser’s purchase of any
  Purchased Account shall cause the total outstanding Face Amount of Purchased Accounts to
  exceed the Receivable Finance Facility, the then existing Receivable Finance Facility shall, as of
  the date of such purchase, be automatically increased by an amount equal to the amount by which
  the total outstanding Face Amount of Purchased Accounts exceeds the Receivable Finance Facility
  as a result of such purchase.

  2.1.6 All parties hereto agree than an Account with Invoice Date thirty (30) or more days prior to
  the then current date shall not be considered an Eligible Account. Notwithstanding the foregoing,
  Purchaser may in the exercise of its sole discretion determine that an Account with Invoice Date
  thirty (30) or more days prior to the then current date shall be an Eligible Account.

  2.1.7 Purchaser shall pay the Purchase Price, less any amounts due to Purchaser from Seller,
  including, without limitation, any amounts due under Section 2.3.2 hereof, of any Purchased
  Account to Seller’s Depository within three business days of Purchaser’s decision to purchase the
  Accounts, whereupon the Accounts shall be deemed purchased hereunder.

  2.1.8 Purchaser may instruct each Account Debtor to remit all payments due under the related
  Account to Purchaser provided, that any Account Debtor may be permitted to pay all payments by
  the automatic debit of its account through the Automatic Clearing House System for payment to
  an account of Purchaser.

  2.2 Notification and Billing. Purchaser may send a statement to any or all Account Debtors
  itemizing their account activity. All Account Debtors will be instructed to make payments to
  Purchaser.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 15 of 33



  2.3 Reserve Account.

  2.3.1 Upon the Reserve Release Period, Purchaser may pay to Seller any amount by which
  collected funds in the Reserve Account are greater than the Required Reserve Amount; provided,
  that no Event of Default exists hereunder, and provided further Purchaser, in its sole discretion and
  acting in good faith, has no concerns about Seller’s ability to continue to perform its obligations
  hereunder. Payment by Purchaser of said funds to Seller shall be made in accordance with any
  written instructions of Seller which are agreed to by Purchaser.

  2.3.2 Purchaser may apply a portion of any Purchase Price to the Reserve Account in the amount
  of the Reserve Shortfall.

  2.3.3 Seller shall pay to Purchaser, on demand, the amount of any Reserve Shortfall.

  2.3.4 Purchaser may (i) charge the Reserve Account with any Obligation, including any amounts
  due from Seller to Purchaser hereunder; and (ii) pay any amounts due Seller hereunder by a credit
  to the Reserve Account.

  2.3.5 Exposed Payments

  2.3.5.1 Upon termination of this Agreement, Seller shall pay to Purchaser (or Purchaser may
  retain), to hold in a non-segregated non-interest bearing account the amount of all Exposed
  Payments (the “Preference Reserve”).

  2.3.5.2 Purchaser may charge the Preference Reserve with the amount of any Exposed Payments
  that Purchaser pays to the bankruptcy estate of the Account Debtor that made the Exposed
  Payment, on account of a claim asserted under Section 547 of the Bankruptcy Code.

  2.3.5.3 Purchaser shall refund to Seller from time to time that balance of the Preference Reserve
  for which a claim under Section 547 of the Bankruptcy Code can no longer be asserted due to the
  passage of the statute of limitations, settlement with the bankruptcy estate of the Account Debtor
  or otherwise.

  2.3.5.4 Purchaser may retain the Reserve Account and/or Preference Reserve unless and until
  Seller has executed and delivered to Purchaser a general release (which shall be notarized if
  required by Purchaser) in the form contained on the final page of the Terms and Conditions.

  2.4 Payments and Collections. Purchaser shall, for the purpose of the computation of fees due
  hereunder, add the Clearance Days to any Clearance Day Payments which is acknowledged by the
  parties to constitute an integral aspect of the pricing of Seller’s facility to Purchaser, and shall
  apply irrespective of the characterization of whether receipts are owned by Purchaser or Seller.
  Should any check or item of payment not be honored when presented for payment, then payment
  shall be deemed not to have been made, and the fees shall be recalculated accordingly.

  3. Fees. Seller shall pay to Purchaser, on demand, all fees and other amounts due hereunder,
  including but not limited to:
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 16 of 33



  3.1 Documentation Fee. The Documentation Fee specified in the Factoring Master Agreement
  upon Purchaser’s first purchase of Accounts.

  3.2 Administrative Fee. The Administrative Fee immediately upon its accrual, calculated using the
  applicable Administrative Fee Percent specified in the Factoring Master Agreement as follows:

  IF ADMINISTRATIVE FEE PERCENT IS NOT INDICATED AS “VARIABLE” OR
  “FLEXIBLE” IN THE FACTORING MASTER AGREEMENT, THE FOLLOWING
  PARAGRAPH 3.2.1 SHALL APPLY:

  3.2.1 The Administrative Fee Percent specified in the Factoring Master Agreement.

  IF ADMINISTRATIVE FEE PERCENT IS INDICATED AS “VARIABLE” OR “FLEXIBLE”
  IN THE FACTORING MASTER AGREEMENT, THEN WITH RESPECT TO THE REST OF
  THIS SECTION 3.2, THE FOLLOWING PARAGRAPHS 3.2.2 – 3.2.5 SHALL APPLY:

  3.2.2 With respect to all Accounts purchased during the period from the first purchase of Accounts
  until the end of the month of purchase, and for the following full calendar month, the
  Administrative Fee Percent in the row designated as the Starting Tier in any fee table found in
  Exhibit A to the Factoring Master Agreement or otherwise incorporated into the Factoring Master
  Agreement.

  3.2.3 Thereafter, and in each subsequent month, subject to paragraph 3.2.4, the Administrative Fee
  Percent in each row corresponding to the sum of the Face Value of all Accounts purchased in the
  prior calendar month. A resulting change (if any) to the Administrative Fee Percent shall not affect
  the Administrative Fee Percent that is in effect for previously Purchased Accounts.

  3.2.4 Changes to the Administrative Fee Percent, when applicable, shall be made on or before the
  close of the fifth business day of each calendar month and shall apply to all subsequently purchased
  Accounts until a further change is applicable as provided in paragraph 3.2.3 and has been made.
  Notice to Seller of any change of the Administrative Fee Percent made in terms of this Agreement
  is not required.

  3.2.5 Regardless of the prior calendar month’s dollar volume of monthly Accounts purchased, if
  an Event of Default under the Agreement has occurred and is continuing without cure the
  Administrative Fee Percent may without notice be increased to the highest Administrative Fee
  Percent set forth in the fee table.

  3.3 Service Charge. In connection with each Purchased Account, the Service Charge at the time
  each such Purchased Account is Closed, calculated using the Service Charge Percent specified in
  the Factoring Master Agreement as follows:

  IF SERVICE CHARGE PERCENT IS NOT INDICATED AS “VARIABLE” OR “FLEXIBLE”
  IN THE FACTORING MASTER AGREEMENT, THE FOLLOWING PARAGRAPH 3.3.1
  SHALL APPLY:
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 17 of 33



  3.3.1 The Service Charge Percent specified in the Factoring Master Agreement.

  IF SERVICE CHARGE PERCENT IS INDICATED AS “VARIABLE” OR “FLEXIBLE” IN
  THE FACTORING MASTER AGREEMENT, THEN WITH RESPECT TO THE REST OF THIS
  SECTION 3.3, THE FOLLOWING PARAGRAPHS 3.3.2 – 3.3.5 SHALL APPLY:

  3.3.2 With respect to all Accounts purchased during the period from the first purchase of Accounts
  until the end of the month of purchase, and for the following full calendar month, the Service
  Charge Percent in the row designated as the Starting Tier in any fee table found in Exhibit A to
  the Factoring Master Agreement or otherwise incorporated into the Factoring Master Agreement.

  3.3.3 Thereafter, and in each subsequent month, subject to paragraph 3.3.4, the Service Charge
  Percent in the row corresponding to the sum of the Face Value of all Accounts purchased in the
  prior calendar month. Any change to the Service Charge Percent made in terms hereof (if any)
  shall not affect the Service Charge Percent that is in effect for previously purchased Accounts.

  3.3.4 Changes to the Service Charge Percent, when applicable, shall be made on or before the close
  of the fifth business day of each calendar month and shall apply to all subsequently purchased
  Accounts until a further change is applicable as provided in paragraph 3.3.3 and has been made.
  Notice to Seller of any change of the Service Charge Percent made in terms of this Agreement is
  not required.

  3.3.5 Regardless of the prior calendar month’s dollar volume of monthly Accounts purchased, if
  an Event of Default under the Agreement has occurred and is continuing without cure the Service
  Charge Percent may be increased to the highest Service Charge Percent set forth in the fee table.

  3.4 Non-Recourse Credit Guarantee Fee. The Non-Recourse Credit Guarantee Fee specified in the
  Factoring Master Agreement, if applicable. The parties acknowledge that it is an integral part of
  the pricing that such Non-Recourse Credit Guarantee Fee shall apply to all Accounts purchased
  notwithstanding the fact that not all Accounts are purchased with a Non-Recourse Credit
  Guarantee.

  3.5 Misdirected Payment Fee. Any Misdirected Payment Fee immediately upon its accrual.

  3.6 Payment by Credit Card. In the event an Account Debtor makes a payment to Purchaser using
  a credit card, Purchaser shall credit to the obligation of the Account Debtor the amount credited to
  Purchaser by Purchaser’s credit card processor, net of any processing fees.

  3.7 Minimum Monthly Fee. In any calendar month in which the sum of the Administrative Fee
  and the Service Charge earned on all Purchased Accounts is less than the Minimum Monthly Fee
  specified in the Factoring Master Agreement, the difference between the Minimum Monthly Fee
  and the sum of the Administrative Fee and the Service Charge earned on all Purchased Accounts
  in said calendar month shall be paid to Purchaser by Seller on the last day of said calendar month.
  The Minimum Monthly Fee shall be prorated for the initial month hereunder; provided, that there
  has not been an Event of Default.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 18 of 33



  3.8 Late Charge. The Late Charge on:

  3.8.1 All past due amounts due from Seller to Purchaser hereunder; and

  3.8.2 The amount of any Reserve Shortfall.

  3.9 Out-Of-Pocket Expenses. The out-of-pocket expenses and allocated internal costs incurred by
  Purchaser in the administration of this Agreement and billed to Seller at Purchaser’s normal and
  customary rates (including but not limited to such fees as may be stated in a listing or Schedule of
  “As Utilized Fees” issued by Purchaser from time to time), which includes re-documentation fees
  (minimum fee of $150 shall apply), wire transfer fees, invoice handling/postage fees, fees for
  handling of payments received by Purchaser on account of Seller that are not Purchased Accounts,
  and audit fees. At Purchaser’s discretion, Seller shall pay for the cost of any filing (including UCC
  filings), or searching, or obtaining any public or other record. In the event that Seller requires or
  requests that Purchaser enter into negotiations with a secured party of Seller in connection with
  the termination of this Agreement, or review or sign any agreement with or for the benefit of such
  secured party, Seller shall pay Purchaser out-of-pocket costs of its counsel and other advisors, as
  well as an hourly rate of $250.00 for the reasonable time of Purchaser’s personnel spend in
  connection therewith (collectively the “Buyout Fee”). The Buyout Fee shall be in addition to the
  Termination Amount that may be due under section 13.2 hereof.

  3.9.1 Buyout Fee and/or UCC Release /Termination fee. A minimum of seven hundred and fifty
  dollars ($750).

  3.10 Underutilization Fee. Two hundred fifty dollars ($250) for each calendar month in which the
  sum of the Face Value of all Accounts purchased in said month is less than fifteen thousand dollars
  ($15,000).

  3.11 Processing Fee. Twenty-five dollars ($25), in connection with each Accounts Transmittal
  listing Accounts totaling less than One Thousand Dollars ($1,000).

  3.12 Non-Factored Account Processing Fee. At discretion of Purchaser and without notice to
  Seller, a processing fee of 2.5% of the invoice amount for any non-factored invoice that is paid to
  Purchaser for account of Seller.

  4. Repurchase of Accounts.

  4.1 Purchaser may require that Seller repurchase, by payment of the unpaid Face Amount thereof,
  together with any unpaid fees relating to the Purchased Account, on demand, or at the Purchaser’s
  option, by Purchaser’s charge to the Reserve Account:

  4.1.2 Any Purchased Account, including a Non-Recourse Account, the payment of which has been
  disputed by the Account Debtor obligated thereon, Purchaser being under no obligation to
  determine the bona fides of such dispute.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 19 of 33



  4.1.3 Any Purchased Account including a Non-Recourse Account, regarding which Seller has
  breached any representation or warranty under this Agreement, or upon the occurrence of an Event
  of Default, or upon the termination date of this Agreement.

  4.1.4 Any Purchased Account including a Non-Recourse Account, for which Seller fails to provide
  all original backup documentation (to include but not limited to invoices, delivery notices and
  properly signed bills of lading) relating to the unpaid Purchased Account, within 7 days of
  Purchaser’s request.

  4.1.5 Any Purchased Account (absent an Account Debtor becoming Insolvent within the
  Insolvency Period with respect to a Non-Recourse Account) where in Purchaser’s reasonable
  judgment Account Debtor has indicated or demonstrated an unwillingness to pay the Purchased
  Account when due, or any portion of any Purchased Account which remains unpaid beyond either
  the Late Payment Date or the Late Invoice Date, as determined in the sole discretion of Purchaser.

  4.1.6 All of the Purchased Accounts including Non-Recourse Accounts of any Account Debtor
  obligated thereon, in the event that greater than ten percent (10%) of Purchased Accounts due from
  that Account Debtor remain unpaid beyond either the Late Payment Date or the Late Invoice Date,
  as determined in the sole discretion of Purchaser.

  4.2 The repurchase of a Purchased Account shall not constitute a reassignment of such Account,
  and a security interest therein shall remain in the Purchaser.

  5. Repayment of Fuel Advance. Purchaser may require Seller to repay any Fuel Advance,
  including any fees owed to Purchaser thereon, on demand, or at Purchaser’s option, by charge to
  the Reserve Account, any Fuel Advance:

  5.1 Made 5 days or greater from the date of said request for repayment, for which an original
  Invoice sufficient to evidence an Eligible Account has not been provided by Seller to Purchaser;
  or

  5.2 That in the sole judgment of Purchaser does not represent an Account that will become an
  Eligible Account.

  6. Security Interest. As collateral securing the Obligations, Seller grants to Purchaser a continuing
  first priority security interest in and to the Collateral.

  7. Authorization to Purchaser.

  7.1 Seller irrevocably authorizes Purchaser to exercise at any time, any of the following powers,
  at Seller’s sole expense, until all of the Obligations have been paid in full: (a) receive, take,
  endorse, assign, deliver, accept and deposit, in the name of Purchaser or Seller, any and all
  proceeds of any Collateral securing the Obligations or the proceeds thereof; (b) take or bring, in
  the name of Purchaser or Seller, all steps, actions, suits or proceedings deemed by Purchaser
  necessary or desirable to effect collection of or other realization upon the Collateral; (c) pay any
  sums necessary to discharge any lien or encumbrance which is, or may become senior to
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 20 of 33



  Purchaser’s security interest in any assets of Seller, which sums shall be included as Obligations
  and debited to the Reserve Account; (d) initiate electronic debit or credit entries through any
  electronic clearinghouse or other system for presentment including but not limited to Electronic
  Check Presentment, and ACH systems to or from the Depository, or any deposit (or other) account
  maintained by Seller wherever located; (e) file in the name of the Seller or Purchaser or both:
  Mechanic’s Lien or related notices, and/or claims under any bond, in connection with goods or
  services sold or provided by Seller; (f) notify any Account Debtor obligated with respect to any
  Account, that the underlying Account has been assigned to Purchaser by Seller and that payment
  thereof is to be made to the order of and directly and solely to Purchaser; (g) communicate directly
  with Seller’s Account Debtors to verify the amount and validity of any Account created by Seller;
  (h) after an Event of Default, change the address for delivery of mail (inclusive of Fedex, UPS or
  similar service) to Seller and to receive and open mail addressed to Seller; (i) after an Event of
  Default, extend the time of payment of, compromise or settle for cash, credit, return of
  merchandise, and upon any terms or conditions, any and all Accounts and discharge or release any
  Account Debtor or other obligor (including filing of any public record releasing any lien granted
  to Seller by any such Account Debtor), without affecting any of the Obligations; (j) disclose such
  information to third parties making credit inquiries about Seller as Purchaser deems necessary,
  including but not limited to any such inquiries made by credit reporting agencies.

  7.2 Seller irrevocably authorizes Purchaser at any time and from time to time to file any initial
  financing statements and amendments thereto that: (a) indicate the Collateral as all assets of the
  Seller or words of similar effect, regardless of whether any particular asset comprised in the
  Collateral falls within the scope of Article 9 of the UCC, or as being of an equal or lesser scope or
  with greater detail, (b) contain any other information required by part 5 of Article 9 of the UCC
  for the sufficiency or filing office acceptance of any financing statement or amendment, including
  (i) whether the Seller is an organization, the type of organization, and any organization
  identification number issued to the Seller and (ii) in the case of a financing statement filed as a
  fixture filing or indicating Collateral as as-extracted collateral or timber to be cut, a sufficient
  description of real property to which the Collateral relates; (c) contain a notification that the Seller
  has granted a negative pledge to the Purchaser, and that any subsequent lienor may be tortiously
  interfering with Purchaser’s rights, and advises third parties that any notification of Seller’s
  Account Debtors will interfere with Purchaser’s collection rights.

  7.3 Purchaser shall not have any duties or obligations (implied or otherwise) except those expressly
  set forth in this Agreement. None of Purchaser, its officers, employees, agents or designees shall
  have, and Seller hereby releases and exculpates all of such persons and entities, from any liability
  arising from any acts under this Agreement or in furtherance thereof whether of omission or
  commission, and whether based upon any error of judgment or mistake of law or fact, except for
  willful misconduct. In no event will Purchaser have any liability to Seller for lost profits or other
  special or consequential damages. Without limiting the generality of the foregoing, Seller releases
  Purchaser from any claims which Seller may now or hereafter have arising out of Purchaser’s
  endorsement and deposit of checks issued by Seller’s customers stating that they were in full
  payment of an account, but issued for less than the full amount which may have been owed on the
  account.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 21 of 33



  7.4 Seller hereby gives its consent to Purchaser, without compensation or any other limitation, to
  publish or display testimonials or other statements from Seller and by any means in any media for
  Purchaser’s advertising or promotional purposes.

  7.5 Seller hereby gives its consent to Purchaser, without compensation or any other limitation, to
  share information about Seller including transactional data and information with nonaffiliated third
  parties for any purpose including marketing to Seller of special offers and trade discounts.

  7.6 Seller hereby ratifies its authorization to Purchaser to file, prior to the date hereof, any initial
  financing statements or amendments which indicates the Collateral as all assets of the Seller or
  words of similar effect.

  7.7 Seller hereby grants Purchaser the limited power of attorney to (a) correct and/or execute or
  initial all typographical or clerical errors discovered in any of the documents executed by Seller in
  connection herewith, (b) make, amend or correct any filing required by the Federal Motor Carrier
  Safety Administration or any governmental agency having jurisdiction over Seller, including but
  not limited to the correction of inconsistent names under which Seller is listed, (c) file or advertise
  fictitious names for the Seller in the name of and at the cost of Seller, including doing so through
  the use of a third-party vendor such as www.mycorporation.com, (d) prepare and sign, on behalf
  of Seller, notice of assignment of all of Seller’s Accounts to Purchaser, said notice to be provided
  to any Account Debtor of Seller at Purchaser’s sole discretion, and (e) prepare and sign, on behalf
  of Seller, authorization documentation necessary to enroll Seller for any applicable fuel program
  facilitated by Purchaser with any third party at Purchaser’s sole discretion. In the event that
  Purchaser corrects and/or executes or initials any errors in accordance with this Section 7.7,
  Purchaser will send Seller a copy of the document so executed or initialed on Seller’s behalf;
  provided, that failure to do so shall not invalidate the correction.

  7.8 Seller hereby acknowledges and agrees that Purchaser shall have no obligation to rescind any
  notice(s) of assignment provided to any Account Debtor of Seller while any Obligations, including
  any loan or working capital advance, remain unpaid.

  8. Covenants by Seller.

  8.1 After written notice by Purchaser to Seller, and automatically, without notice, after an Event
  of Default, Seller shall not (a) grant any extension of time for payment of any of its Accounts, (b)
  compromise or settle its Accounts for less than the full amount thereof, (c) release in whole or in
  part any Account Debtor, or (d) grant any credits, discounts, allowances, deductions, return
  authorizations or the like with respect to any of the Accounts.

  8.2 From time to time as requested by Purchaser, at the sole expense of Seller, Purchaser or its
  designee shall have access, during reasonable business hours if prior to an Event of Default and at
  any time if on or after an Event of Default, to all premises where Collateral is located for the
  purposes of inspecting (and removing, if after the occurrence of an Event of Default) any of the
  Collateral, including Seller’s books and records, and Seller shall permit Purchaser or its designee
  to make copies of such books and records or extracts therefrom as Purchaser may request. Without
  expense to Purchaser, Purchaser may use any of Seller’s personnel, equipment, including computer
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 22 of 33



  equipment, programs, printed output and computer readable media, supplies and premises for the
  collection of accounts and realization on other Collateral as Purchaser, in its sole discretion, deems
  appropriate. Seller hereby irrevocably authorizes all accountants and third parties to disclose and
  deliver to Purchaser at Seller’s expense all financial information, books and records, work papers,
  management reports and other information in their possession relating to Seller.

  8.3 Before sending any Invoice to an Account Debtor, Seller shall mark same with a notice of
  assignment as may be required by Purchaser.

  8.4 Seller shall pay when due all payroll and other taxes and shall provide proof thereof to
  Purchaser in such form as Purchaser shall reasonably require.

  8.5 Seller shall not create, incur, assume or permit to exist any lien upon or with respect to any
  assets in which Purchaser now or hereafter holds a security interest.

  8.6 Seller shall maintain surety bonds and all insurances required by law to operate its business,
  as well as insurances on all insurable property owned or leased by Seller in the manner, to the
  extent and against at least such risks (in any event but not limited to fire and business interruption
  insurance) as usually maintained by owners of similar businesses and properties in similar
  geographic areas. All such insurance shall be in the amounts and form and with insurance
  companies acceptable to Purchaser in its sole discretion. Seller shall furnish to Purchaser: (a) upon
  written request, any and all information concerning such insurance carried; (b) lender loss payable
  endorsements naming Purchaser as loss payee, in form and substance satisfactory to Purchaser;
  and (c) at least annually and at such other times as reasonably requested by Purchaser, certificates
  of insurance from Insurance companies showing Purchaser as loss payee. All policies of insurance
  shall provide for not less than thirty (30) days prior written cancellation notice to Purchaser

  8.7 Notwithstanding Seller’s obligation to pay the Misdirected Payment Fee pursuant to Section
  3.5 hereof, Seller shall pay the amount of any payment on account of a Purchased Account received
  by Seller to Purchaser on the next banking day following the date of receipt thereof by Seller.

  8.8 Seller shall not, without Purchaser’s prior written consent, enter into any consolidation, merger,
  or other combination, or become a partner in a partnership, a member of a joint venture, or a
  member of a limited liability company.

  8.9 Seller shall not, without Purchaser’s prior written consent, have any existing, or make any new,
  investments in any individual or entity, or make any capital contributions or other transfers of
  assets to any individual or entity.

  8.10 For the duration of this Agreement, Seller shall, by the third business day of each month,
  provide Purchaser with (i) Seller’s current customer list, including customer name, email address,
  mailing address, phone number and contact person, and (ii) Seller’s updated accounts receivable
  aging.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 23 of 33



  8.11 For the duration of this Agreement, Seller agrees that it shall not undertake any other financing
  or sell its future receivables to any entity other than Purchaser or Purchaser’s Affiliates without
  the express written consent of Purchaser and hereby acknowledges that such action may constitute
  a material dilution of Purchaser’s interest in the Collateral. In the event that Seller breaches this
  covenant, Seller shall pay to Purchaser the sum of ten percent (10%) of the financing received
  without Purchaser’s consent, in addition to any other remedies available to Purchaser under this
  Agreement.

  8.12 Upon execution of this Agreement, Seller shall, if requested by Purchaser, deliver to
  Purchaser an executed Confession of Judgment (the “Confession of Judgment”), in the form
  provided by Purchaser, in favor of Purchaser in the amount of the outstanding Obligations.

  9. Account Disputes. Seller shall notify Purchaser promptly of and, if requested by Purchaser, will
  settle all disputes concerning any Purchased Account, at Seller’s sole cost and expense. However,
  Seller shall not, without Purchaser’s prior written consent, compromise or adjust any Purchased
  Account or grant any additional discounts, allowances or credits thereon. Purchaser may, but is
  not required to, attempt to settle, compromise, or litigate (collectively, “Resolve”) the dispute upon
  such terms, as Purchaser in its sole discretion deems advisable, for Seller’s account and risk and
  at Seller’s sole expense. Upon the occurrence of an Event of Default Purchaser may Resolve such
  issues with respect to any Account of Seller.

  10. Avoidance Claims. IF THE NON-RECOURSE CREDIT GUARANTEE FEE IS
  “ACCEPTED” OR “INCLUDED” ON THE FACTORING MASTER AGREEMENT, THEN
  WITH RESPECT TO THE REST OF THIS SECTION 10, THE PARAGRAPHS 10.1, 10.3 AND
  10.4 SHALL APPLY:

  10.1 Seller shall indemnify Purchaser from any loss arising out of the assertion of any Avoidance
  Claim other than such claims that relate to Purchased Accounts that are owed by an Account
  Debtor which was Insolvent and shall pay to Purchaser on demand the amount thereof. IF NON-
  RECOURSE CREDIT GUARANTEE FEE IS “DECLINED” ON THE FACTORING MASTER
  AGREEMENT, THEN WITH RESPECT TO THE REST OF THIS SECTION 10, THE
  FOLLOWING PARAGRAPHS 10.2-10.4 SHALL APPLY:

  10.2 Seller shall indemnify Purchaser from any loss arising out of the assertion of any Avoidance
  Claim and shall pay to Purchaser on demand the amount thereof.

  10.3 Seller shall notify Purchaser within two (2) business days of it becoming aware of the
  assertion of an Avoidance Claim.

  10.4 This provision shall survive termination of this Agreement.

  11. Representation and Warranty. Seller represents and warrants that:

  11.1 It is fully authorized to enter into this Agreement and to perform hereunder;

  11.2 This Agreement constitutes its legal, valid and binding obligation;
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 24 of 33



  11.3 Seller is solvent and in good standing in the State of its organization;

  11.4 Seller has not received notice or otherwise learned of actual or imminent bankruptcy,
  insolvency, or material impairment of the financial condition of any applicable Account Debtor
  regarding Purchased Accounts;

  11.5 Its financial statements, if provided to Purchaser, and any financial statements furnished to
  Purchaser hereafter, fairly represent the financial condition of Seller and each Guarantor at such
  dates, and since those dates there has been no material adverse change, financial or otherwise, in
  such condition or in the operation or ownership of Seller. Regardless of whether financial
  statements were provided to Purchaser, Seller has a continuing, affirmative obligation to advise
  Purchaser of any material adverse change in its financial condition, operation or ownership.
  Purchaser shall require bank login access, or bank statements if online access is unavailable, to
  any bank account maintained by Seller or Affiliate of Seller at any time during the performance of
  this Agreement and the Seller shall provide them to Purchaser within three (3) business days of
  Purchaser’s request. Seller’s failure to do so will constitute a material breach of this Agreement.

  11.6 The Purchased Accounts are and will remain:

  11.6.1 Bona fide existing obligations created by the sale and delivery of goods or the rendition of
  services in the ordinary course of Seller’s business and are not sales to any entity that is an Affiliate
  of Seller or in any way not an “arm’s length” transaction.

  11.6.2 Unconditionally owed and will be paid to Purchaser without defenses, disputes, offsets,
  counterclaims, or rights of return or cancellation other than, with respect to a Non-Recourse
  Account, Accounts owed by an Account Debtor which was Insolvent.

  12. Default.

  12.1 Events of Default. The following events will constitute an Event of Default hereunder: (a)
  Seller defaults in the payment of any Obligations or in the performance of any provision hereof or
  of any other agreement now or hereafter entered into with Purchaser, including with Purchaser’s
  Affiliates and any third party servicers, or any warranty or representation made at any time by
  Seller to Purchaser, including to Purchaser’s Affiliates and any third party servicers, proves to be
  false in any way, however minor, (b) Seller or any guarantor of the Obligations becomes subject
  to any debtor-relief proceedings, (c) any such guarantor fails to perform or observe any of such
  guarantor’s obligations to Purchaser or shall notify Purchaser of its intention to rescind, modify,
  terminate or revoke any guaranty of the Obligations, or any such guaranty shall cease to be in full
  force and effect for any reason whatever, (d) Purchaser for any reason, in good faith, deems itself
  insecure with respect to the prospect of repayment or performance of the Obligations, (e) failure
  of Seller or any guarantor to notify Purchaser in writing at least thirty (30) days prior to changing
  its name, jurisdiction of organization, organizational structure, or incorporating or otherwise
  initiating a new business substantially similar in ownership or operation (including a transportation
  brokerage) to that of Seller, (f) a change of twenty (20%) or more in the direct or indirect capital
  ownership of the Seller, (g) Seller suspends or discontinues its business as conducted on the date
  hereof for any reason, or at any time Seller has not submitted Accounts to Purchaser for purchase
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 25 of 33



  for a period of ninety (90) days or (h) Seller enables or permits any third party to directly or
  indirectly access any information contained in those areas of Purchaser’s website or account portal
  which are accessible with the use of a password provided to Seller by Purchaser, including but not
  limited to any access to printouts, or paper or electronic copies of such information from
  Purchaser’s website.

  12.2 Effect of Default. Upon the occurrence of any Event of Default, (a) the Default Rate shall
  accrue and is payable on all Obligations, and in addition to any rights Purchaser has under this
  Agreement or applicable law, Purchaser may immediately terminate this Agreement, at which time
  all Obligations shall immediately become due and payable without notice, and (b) any fees due
  hereunder and previously waived by Purchaser shall be automatically reinstated, all such fees
  having been waived on the condition that no Event of Default was existing or shall thereafter occur.
  Further, upon the occurrence of any Event of Default or after the giving of any notice of
  termination pursuant to Section 13 hereof, Purchaser may in its sole discretion, deny Seller access
  to any remotely accessed reporting or credit system (including any online or telephone systems or
  account portal) that may be maintained by Purchaser. Upon the waiver by Purchaser of any Event
  of Default hereunder, Seller shall pay Purchaser a default waiver fee equal to ten percent (10%) of
  the then existing Receivable Finance Facility. Any failure by Purchaser to assess such default
  waiver fee immediately upon the occurrence of an Event of Default shall not be deemed a waiver
  by Purchaser to charge such fee.

  12.3 Waiver of Notice. SELLER WAIVES ANY REQUIREMENT THAT PURCHASER
  INFORM SELLER BY AFFIRMATIVE ACT OR OTHERWISE OF ANY ACCELERATION
  OF SELLER’S OBLIGATIONS HEREUNDER. FURTHER, PURCHASER’S FAILURE TO
  CHARGE OR ACCRUE INTEREST OR ANY FEES DUE HEREUNDER SHALL NOT BE
  DEEMED A WAIVER BY PURCHASER OF ITS CLAIM THERETO

  13. Termination. This Agreement will be effective on the Closing Date and will continue in full
  force and effect until Purchaser has released its lien in accordance with paragraph 16 hereof.

  An initial Term equal to the Relationship Period shall apply. Seller understands and agrees that
  this Agreement is ineligible for termination within the Relationship Period.

  At the end of any Term, unless (a) notice to terminate is given within the subsequent 30 days (“30-
  day Notice Window”) and (b) full payment of all outstanding Obligations has been made by Seller
  to Purchaser within the Notice Window, this Agreement shall be extended automatically for
  “Subsequent Term/s” which shall each comprise a 12-month period (unless otherwise agreed in
  writing) followed by a Notice Window.

  At the end of the Relationship Period or of any Term, Seller may give notice to terminate this
  agreement without incurring an early termination fee provided such notice is given within a 30-
  day Notice Window. If no such notice is given, this Agreement shall be automatically extended
  for a Subsequent Term. It is agreed that during and after any Notice Window this Agreement shall
  continue to be in full force and effect until Purchaser releases its lien in accordance with paragraph
  16 hereof.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 26 of 33



  13.1 Any notice to terminate this Agreement by Seller must be given either by a) email to Purchaser
  sent to: contracts@ecapital.com or b) by mail addressed to: eCapital Freight Factoring Corp., Att:
  Contracts Department, at 20807 Biscayne Blvd #203, Aventura, FL 33180. Termination notices
  sent by any other method or to any other email address will be deemed invalid.

  13.2 Early Termination. Seller shall also have the option at any time that is not during a Notice
  Window, and upon thirty (30) days prior written notice to Purchaser, to terminate this Agreement
  by paying to Purchaser in cash the amount of the outstanding Obligations. In such case, at the time
  of said early termination, Seller shall also pay to Purchaser an early termination fee not to exceed
  ten percent (10%) of the then existing Receivable Finance Facility, as increased in accordance with
  Section 2.1.5 hereof, as well as any unpaid Minimum Monthly Fee(s) for the remaining months of
  the Agreement. (collectively the “Termination Amount”).

  In the event of early termination by Seller as aforesaid, the Service Charge Fee due on all unpaid
  Accounts shall be calculated based on the Account being Closed on the Late Payment Date.

  Notwithstanding any other provision of this Agreement, Seller shall pay to Purchaser Buyout Fees
  and/or UCC Termination Fees as may be due under section 3.9.1 hereof.

  13.3 Purchaser may terminate this Agreement without notice following the occurrence of an Event
  of Default, after which event Seller shall pay to Purchaser the Termination Amount.

  13.4 Any payments received by Purchaser from any Account Debtor following the termination of
  this Agreement may be, at Purchaser’s option, (a) applied to repay any outstanding Obligations
  hereunder, (b) forwarded to Seller, or (c) returned to such Account Debtor. Notwithstanding the
  foregoing, Purchaser (i) shall not bear any responsibility or liability with respect to any such
  payments, and (ii) may retain 2.5% of the amount of any such payments received to cover
  Purchaser’s costs of handling such payments.

  14. Account Stated. Purchaser shall render to Seller, from time to time, a statement by email or
  online setting forth the transactions arising hereunder. Each statement shall be considered correct
  and binding upon Seller as an Account Stated, except to the extent that Purchaser receives, within
  thirty (30) days after providing such statement, written notice from Seller of any specific
  exceptions by Seller to that statement, whereafter it shall be binding against Seller as to any items
  to which it has not objected.

  15. Amendment. PURCHASER RESERVES THE RIGHT TO AMEND THESE TERMS AND
  CONDITIONS at any time, and from time to time, by publishing a revised version of the Terms
  and Conditions at the following site, www.terms.eCapital.com. Seller’s submission of Accounts
  to Purchaser for purchase following the posting of any such amendments to the Terms and
  Conditions constitutes Seller’s acceptance of those revisions, and Purchaser has no obligation to
  inform Seller of such changes in any other manner. Further, if an increase in either the Libor Rate
  or the Prime Rate over that paid by Purchaser at the Closing Date raises the Purchaser’s cost of
  borrowing, then in such event, Purchaser may immediately increase the Fees (including the
  Administrative Fee and Service Charge) then charged to Seller so as to recoup Purchaser’s
  increased costs of borrowing with respect to subsequently Purchased Accounts. No failure to
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 27 of 33



  exercise and no delay in exercising any right hereunder shall impair any such right that Purchaser
  may have, nor shall any waiver by Purchaser hereunder be deemed a waiver of any default or
  breach subsequently occurring. Purchaser’s rights and remedies herein are cumulative and not
  exclusive of each other or of any rights or remedies that Purchaser would otherwise have.

  16. No Lien Termination without Release. In recognition of the Purchaser’s right to have its
  attorneys’ fees and other expenses incurred in connection with this Agreement secured by the
  Collateral, notwithstanding payment in full of all Obligations by Seller, Purchaser shall not be
  required to record any terminations or satisfactions of any of Purchaser’s liens on the Collateral
  unless and until Seller has executed and delivered to Purchaser a general release (which shall be
  notarized if required by Purchaser) in the form contained on the final page of the Terms and
  Conditions. Seller understands that this provision constitutes a waiver of its rights under §9-513
  of the UCC. Seller shall pay to Purchaser any fees that may be due under section 3.9.1 of this
  Agreement.

  17. Attorneys’ Fees. Seller agrees to reimburse Purchaser on demand for:

  17.1 The actual amount of all costs and expenses, including attorneys’ fees, which Purchaser has
  incurred or may incur in negotiating, preparing, or administering this Agreement and any
  documents prepared in connection herewith;

  17.2 The actual costs, including photocopying, travel, and attorneys’ fees and expenses incurred
  in complying with any subpoena or other legal process attendant to any litigation in which Seller
  is a party;

  17.3 Either (the choice of which shall be in the sole discretion of Purchaser):

  17.3.1 The actual amount of all costs and expenses, including attorneys’ fees, which Purchaser
  may incur in enforcing this Agreement and any documents prepared in connection herewith, or in
  connection with any federal or state insolvency proceeding commenced by or against Seller,
  including those (a) arising out of the automatic stay, (b) seeking dismissal or conversion of the
  bankruptcy proceeding or (c) opposing confirmation of Seller’s plan thereunder, and protecting,
  preserving or enforcing any lien, security interest or other right granted by Seller to Purchaser or
  arising under applicable law, whether or not suit is brought, including but not limited to the defense
  of any Avoidance Claims.

  17.3.2 Twenty percent (20%) of the amount of the claim of Purchaser against Seller, which Seller
  agrees shall constitute a reasonable substitute for such actual fees and expenses.

  18. Reaffirmation of Finance Application. To induce Purchaser to enter into this Agreement, Seller
  hereby ratifies and affirms all representations and warranties it made in the Finance Application.

  19. Entire Agreement. This Agreement supersedes all prior agreements and understandings
  between said parties, verbal or written, express or implied, relating to the subject matter hereof.
  No course of dealing, course of performance or trade usage, and no parole evidence of any nature,
  shall be used to supplement or modify any terms of this Agreement.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 28 of 33




  20. Jury Trial Waiver. IN RECOGNITION OF THE HIGHER COSTS AND DELAYS WHICH
  MAY RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO
  TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I)
  ARISING HEREUNDER, OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
  INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
  RESPECT HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
  ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
  EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY SUCH ACTION
  IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH
  A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY
  AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
  ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY; AND THAT ANY
  PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
  SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
  PARTIES HERETO TO THE WAIVER OF THEIR RIGHTS TO TRIAL BY JURY. THE
  PARTIES HERETO ACKNOWLEDGE THAT EACH MAKES THIS WAIVER KNOWINGLY,
  WILLINGLY, VOLUNTARILY AND WITHOUT DURESS, AND ONLY AFTER
  EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH ITS
  ATTORNEYS.

  21. Arbitration of all Disputes and Claims.

  21.1 In order to gain the benefits of a speedy, impartial and cost-effective dispute procedure, and
  for good and valid consideration as covenanted herein, and intending to be legally bound,
  Purchaser, Seller and Guarantor(s) hereby agree that, except as otherwise provided herein, at the
  election of any party by notice to the other parties, all disputes and claims for which a court
  otherwise would be authorized by law to grant relief, in any manner, that Seller and/or Guarantor(s)
  may have, now or in the future, of any and every kind of nature whatsoever with or against
  Purchaser or Purchaser’s Affiliates or any third party servicer, shall be submitted to the American
  Arbitration Association (“AAA”) to be resolved and determined through final and binding
  arbitration according to the Commercial Arbitration Rules of the AAA. This Section 21 is a
  material inducement for Purchaser to enter into this Agreement.

  21.2 Each party shall have the right to representation by counsel with respect to arbitration of any
  dispute arising out of or related to this Agreement. Except as prohibited by law, at the request of
  any party, the arbitration proceedings shall be conducted in confidence, and, in such a case, all
  documents, testimony, and records shall be received, heard, and maintained by the arbitrator in
  confidence, available for inspection only by the parties, their respective attorneys, and experts,
  who shall agree, in advance and in writing, to receive all such information confidentially and to
  maintain the secrecy of such information until it shall become generally known. The parties shall
  be allowed adequate discovery as part of the arbitration process, including reasonable access to
  essential documents and witnesses as determined by agreement or the arbitrator.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 29 of 33



  21.3 Unless the parties agree otherwise, any arbitration hearings shall take place in Miami-Dade
  County, Florida. If the claim against Purchaser or Seller is for $100,000 or less, the parties agree
  the arbitration will be conducted solely on the basis of the documents submitted to the arbitrator,
  through a telephonic hearing. If the claim exceeds $100,000, unless the parties agree otherwise,
  the arbitration will be conducted by an in-person hearing. If the arbitration is conducted by an in-
  person hearing, the arbitrator shall conduct a full hearing as to all issues and disputes not resolved
  by dispositive motion. At such hearing, the parties shall be entitled to present evidence and
  examine and cross-examine witnesses. The arbitrator shall issue a written decision revealing the
  essential findings and conclusions upon which any award is based. In addition, except as otherwise
  specified herein, the arbitrator shall have the authority to award equitable relief, and damages,
  including, but not limited to, any remedy or relief that a governing court might order.

  21.4 The parties agree that any arbitration award rendered as the result of any arbitration under
  this Agreement shall be final and binding, and judgment on the award may be entered and enforced
  in any court having jurisdiction thereof.

  21.5 The parties agree that this Agreement, any arbitration under this Agreement, and any
  arbitration award rendered in such arbitration shall be governed by the Federal Arbitration Act.
  The parties further agree that any issues as to arbitrability of a dispute, including but not limited
  to this Section 21, shall be resolved and decided by the arbitrator. All statutes of limitations which
  would be applicable to a judicial proceeding shall be applicable to an arbitration proceeding under
  this Agreement.

  21.6 With respect to all costs and fees of the arbitration, the parties agree that each party shall bear
  its own costs and fees, including witness fees and attorneys’ fees, and that each party shall bear an
  equal share of the arbitrator’s fees. The arbitrator shall award to the prevailing party in the
  arbitration all of their costs and fees of the arbitration, including witness and attorneys’ fees.

  21.7 Nothing in this Section 21 shall limit the right of a party (i) to exercise self-help remedies
  available under this Agreement, including, without limitation, setoff or exercising its rights under
  the UCC, or (ii) to obtain from a court provisional or ancillary remedies such as, but not limited
  to, injunctive relief, specific performance, attachment, or the appointment of a receiver from a
  court having jurisdiction before, during, or after the pendency of any arbitration proceeding. The
  pursuit of provisional or ancillary remedies or exercise of self-help remedies shall not constitute a
  waiver of the right of any party to submit such dispute or claim to arbitration.

  21.8 CLASS ACTION WAIVER. THE PARTIES HERETO WAIVE ANY RIGHT TO ASSERT
  ANY CLAIM AGAINST THE OTHER PARTY AS A REPRESENTATIVE OR MEMBER OF
  ANY CLASS OR REPRESENTATIVE ACTION, EXCEPT WHERE SUCH WAIVER IS
  PROHIBITED BY LAW AS AGAINST PUBLIC POLICY. TO THE EXTENT EITHER PARTY
  IS PERMITTED BY LAW OR COURT OF LAW TO PROCEED WITH A CLASS OR
  REPRESENTATIVE ACTION AGAINST THE OTHER, THE PARTIES CLASS HEREBY
  AGREE THAT: (1) THE PREVAILING PARTY SHALL NOT BE ENTAILED TO RECOVER
  ATTORNEYS FEES OR COSTS ASSOCIATED WITH PURSUING THE CLASS OR
  REPRESENTATIVE ACTION (NOT WITHSTANDING ANY OTHER PROVISIONS IN THIS
  AGREEMENT); AND (2) THE PARTY WHO INITIATES OR PARTICIPATES AS A
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 30 of 33



  MEMBER OF THE CLASS WILL NOT SUBMIT A CLAIM OR OTHERWISE PARTICIPATE
  IN ANY RECOVERY SECURED THROUGH THE CLASS OR REPRESENTATIVE ACTION.

  22. Covenant Not to Sue.

  22.1 Seller and Guarantor(s) agree that they will never institute, prosecute or in any way aid in the
  institution or prosecution of any claim, demand, action or cause of action at law or in equity against
  the Purchaser, Purchaser’s Affiliates or any third party servicer for a claim of usury, a claim that
  that the Purchaser is required to have any lending license, or any other claim contending that the
  Purchase Price paid by the Purchaser in exchange for the Purchased Accounts is, or should be
  construed as, a loan from the Purchaser to the Seller. Nothing in this Section 22 is intended to
  prevent Seller or Guarantor from complying with any lawfully issued subpoena or court ordered
  discovery.

  22.2 This Section 22 is a covenant not to sue, and not a release. In the event that the Seller or any
  Guarantor breaches or in any way violates the terms of this Section 22 the Sellers and Guarantors
  jointly and severally agree to indemnify the Purchaser for all damages arising from that breach,
  including without limitation the payment of all costs and expenses of every kind for the
  enforcement of Purchaser’s rights and remedies under this section, including any and all attorneys’
  fees and costs in any trial court or appellate court proceeding, any administrative proceeding, any
  arbitration or mediation, or any negotiations or consultations in connection with breach of this
  section 22.

  22.3 This covenant shall inure to the benefit of Purchaser, Purchaser’s Affiliates and any third
  party servicers, and shall bind Seller, Guarantor(s) and their respective successors and/or assigns,
  any of their respective affiliated or subsidiary companies, partners, owners, joint ventures, and/or
  any of Seller’s managers, directors, officers, employers or agents.

  23. No Liability for Special Damages.

  23.1 Purchaser may from time to time promote or provide to Seller the products or services of third
  parties, such as (but not limited to) fuel cards, fuel discounts, insurance, and roadside services,
  (“the Services’). The Seller acknowledges and agrees that the Purchaser is acting as a facilitator in
  the provision of the Services and does not provide any guaranty or warranty of performance by
  itself or by such third party. Seller hereby indemnifies Purchaser against any claim it may have
  arising out of the provision of the Services.

  23.2 In no event (including but not limited to any claim under 23.1) will Purchaser be liable for
  any claims asserted by Seller under any legal theory for lost profits, lost revenues, lost business
  opportunities, exemplary, punitive, special, incidental, indirect or consequential damages, each of
  which is waived by Seller and each Guarantor.

  24. Indemnified Amounts. Upon the occurrence of an Event of Default, except as otherwise
  provided in Section 21, Seller and Guarantor(s), jointly and severally, shall assume liability for
  and do hereby agree to indemnify, protect, save and keep harmless Purchaser, Purchaser’s
  Affiliates, and any third party servicers from and against any and all liabilities, claims, losses,
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 31 of 33



  obligations, damages, penalties, actions and suits of whatsoever kind and nature imposed on,
  incurred by or asserted against Purchaser, Purchaser’s Affiliates or any third party servicers, in
  any way relating to or growing out of such Event of Default (collectively, “Indemnified
  Amounts”), including without limitation the payment of all costs and expense of every kind for
  the enforcement of Purchaser’s rights and remedies hereunder and/or the collection of amounts
  due to Purchaser hereunder, including attorneys’ fees and costs in any trial court or appellate court
  proceeding, any administrative proceeding, any arbitration or mediation, or any negotiations or
  consultations in connection with any Event of Default. Such Indemnified Amounts shall bear
  interest at the highest rate of interest allowed by applicable law until paid.

  25. Notice. All notices required to be given to Purchaser, except as specified in paragraph 13.1
  (notice of termination), shall be sent to: 20807 Biscayne Blvd #203, Aventura, FL 33180 ; Attn:
  The General Manager; and if to Seller, at the address, fax number or email address furnished on
  the Finance Application or Factoring Master Agreement, or to such other addresses as each such
  party may in writing hereafter indicate.

  26. Mechanic’s Lien. Where applicable, Seller hereby agrees at Purchaser’s request to file a Notice
  of Mechanic’s Lien on any real property improvement upon which it has performed labor or
  furnished materials, the Account for which labor and/or materials it has assigned to Purchaser. In
  the event Seller fails to promptly comply with such request, Seller does hereby constitute and
  appoint Purchaser as its agent to execute and file in the name of Seller a Notice of Mechanic’s
  Lien to the extent of the debt due from the Account Debtor for and on account of such labor and
  material. In connection with the filing of such Notice of Mechanic’s Lien, the Seller agrees to
  periodically advise the Purchaser of the amount or amounts owed by the Account Debtor in
  connection with each real improvement so that the Notice of Mechanic’s Lien will be accurate in
  all respects. Seller further agrees not to provide the Account Debtor with a “Waiver of Right to
  File a Notice of Mechanic’s Lien” without the prior written consent of Purchaser.

  27. Conflict. Unless otherwise expressly stated in any other agreement between Purchaser and
  Seller, if a conflict exists between the provisions of this Agreement and the provisions of such
  other agreement, the provisions of this Agreement shall control.

  28. Severability. In the event anyone or more of the provisions contained in this Agreement is held
  to be invalid, illegal or unenforceable in any respect, then such provisions shall be ineffective only
  to the extent of such prohibition or invalidity, and the validity, legality, and enforceability of the
  remaining provisions contained herein shall not in any way be affected or impaired thereby.

  29. Relationship of Parties. The relationship of the parties hereto shall be that of Seller and
  Purchaser of Accounts, and Purchaser shall not be a fiduciary of the Seller, although Seller may
  be a fiduciary of the Purchaser. Purchaser may, at Purchaser’s option, contract with one or more
  third parties chosen by Purchaser, including but not limited to Capital Partners Services, to perform
  all or part of Purchaser’s duties hereunder.
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 32 of 33



  30. Service of Process. Seller agrees that Purchaser may effect service of process upon Seller by
  regular mail at the address for notices set forth in section 25 of this Agreement, or at the option of
  Purchaser, if Seller is a Registered Organization, by service upon Seller’s agent for the service of
  process.

  31. Successors and Assigns.

  31.1 This Agreement shall be binding upon and inure to the benefit of the parties hereto and their
  respective successors and assigns.

  31.2 Purchaser may assign its rights and delegate its duties hereunder. Upon such assignment,
  Seller shall be deemed to have attorned to such assignee and shall owe the same obligations to
  such assignee and shall accept performance hereunder by such assignee as if such assignee were
  Purchaser. Such assignment shall constitute a novation whereby Seller shall agree that the assignee
  assumes Purchaser’s obligations under this Agreement and Purchaser is released from further
  liability under this Agreement. Seller may not assign its rights or delegate its duties hereunder,
  without Purchaser’s prior written consent.

  32. Choice of Law and Venue. This Agreement and all transactions or disputes arising directly or
  indirectly hereunder shall be governed by, construed under and enforced in accordance with the
  internal laws of the State of Florida. Subject to the mandatory arbitration requirements set forth
  in Section 21, and all subsections thereto, any suit, action or proceeding arising out of the subject
  matter hereof, or the interpretation, performance or breach of this Agreement shall, if Purchaser
  so elects, be instituted in the United States District Court for the Southern District of Florida, the
  Eleventh Judicial Circuit Court of Florida, or any other judicial forum located in the state of Florida
  (the “Acceptable Forums”). Each party agrees that the Acceptable Forums are convenient to it,
  and each party irrevocably submits to the jurisdiction of the Acceptable Forums, irrevocably agrees
  to be bound by any judgment rendered thereby in connection with this Agreement, and waives any
  and all objections to jurisdiction or venue that it may have under the laws of the State of Florida
  or otherwise in those courts in any such suit, action or proceeding. Should such proceeding be
  initiated in any other forum, Seller waives any right to oppose any motion or application made by
  Purchaser as a consequence of such proceeding having been commenced in a forum other than an
  Acceptable Forum.

  FORM OF GENERAL RELEASE

  For good and valuable consideration, the receipt and adequacy of which are hereby acknowledged,
  the undersigned and each of them (collectively “Releasor”) hereby forever releases, discharges
  and acquits eCapital Freight Factoring Corp. (“Releasee”), its parent, affiliates, subsidiaries,
  directors, shareholders, agents, contractors and employees, of and from any and all claims,
  demands, obligations, liabilities, indebtedness, breaches of contract, breaches of duty of any
  relationship, acts, omissions, misfeasance, malfeasance, cause or causes of action, debts, sums of
  money, accounts, compensations, contracts, controversies, promises, damages, costs, losses and
  expenses (collectively “Claims”), of every type, kind, nature, description or character, and
  irrespective of how, why, or by reason of what facts, whether heretofore existing, now existing or
  hereafter arising, or which could, might, or may be claimed to exist, of whatever kind or name,
Case 1:20-cv-22871-BB Document 1 Entered on FLSD Docket 07/13/2020 Page 33 of 33



  whether known or unknown, suspected or unsuspected, liquidated or unliquidated, each as though
  fully set forth herein at length, to the extent that they arise out of or are in way connected to or are
  related to Releasor’s factoring relationship with Releasee.

  Releasor agrees that the matters released herein are not limited to matters which are known or
  disclosed, and the Releasor waives any and all rights and benefits which it now has, or in the future
  may have, conferred upon it by virtue of the provisions of the laws of any state that may impose a
  limit or limits on the extent to which a general release may exclude matters which are not known
  by or disclosed to Releasor.

  Releasor acknowledges that factual matters now unknown to it may have given or may hereafter
  give rise to Claims which are presently unknown, unanticipated and unsuspected, and it
  acknowledges that this Release has been negotiated and agreed upon in light of that realization and
  that it nevertheless hereby intends to release, discharge and acquit the Releasee from any such
  unknown Claims.
